
	

113 HR 5481 IH: To continue the use of a 3-month quarter EHR reporting period for health care providers to demonstrate meaningful use for 2015 under the Medicare and Medicaid EHR incentive payment programs, and for other purposes.
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5481
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mrs. Ellmers (for herself and Mr. Matheson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To continue the use of a 3-month quarter EHR reporting period for health care providers to
			 demonstrate meaningful use for 2015 under the Medicare and Medicaid EHR
			 incentive payment programs, and for other purposes.
	
	
		1.Continuing use of 3-month quarter EHR reporting periods for professionals and hospitals to
			 demonstrate meaningful use for 2015 under the Medicare and Medicaid EHR
			 incentive payment programsIn specifying the EHR reporting period under part 495 of title 42, Code of Federal Regulations, for
			 purposes of titles XVIII and XIX of the Social Security Act, the Secretary
			 of Health and Human Services shall continue through 2015 (in the case of
			 eligible professionals) and fiscal year 2015 (in the case of eligible
			 hospitals and critical access hospitals) to permit the use of a 3-month
			 quarter EHR reporting period to demonstrate meaningful use for purposes of
			 such part, without regard to the payment year or the stage of meaningful
			 use criteria involved.
		
